PER CURIAM.
Upon the defendant Thomas Anthony Young’s confession of error, the sentence under review by this appeal is reversed and the cause is remanded to the trial court with directions: (1) to enter written reasons for the downward departure from the sentencing guidelines imposed below, or (2) to sentence the defendant within the sentencing guidelines. See Burke v. State, 483 So.2d 404 (Fla.1985); State v. Jackson, 478 So.2d 1054 (Fla.1985), overruled on other grounds, Miller v. Florida, 482 U.S. 423, 107 S.Ct. 2446, 96 L.Ed.2d 351 (1987); State v. Alvarez, 538 So.2d 956 (Fla. 3d DCA 1989); State v. Williams, 535 So.2d 357 (Fla. 3d DCA 1988); State v. McDavid, 532 So.2d 1125 (Fla. 3d DCA 1988). In the event the latter alternative is chosen by the trial court upon remand, the defendant shall be afforded an opportunity to withdraw his nolo contendere plea because it was entered below in exchange for the appealed-from departure sentence. See State v. Thomas, 516 So.2d 1058, 1060 (Fla. 3d DCA 1987); State v. Johnson, 512 So.2d 1116, 1117 (Fla. 3d DCA 1987).
Reversed and remanded.